UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7214



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEROLD LEE DAVIS, a/k/a Jerry G. Davies, a/k/a
Arnold Lietzey, a/k/a Gerold L. Davis, a/k/a
John Reid, a/k/a Jerry Davies, a/k/a Gerald K.
Davis,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CR-93-429, CA-97-2007-8-13)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerold Lee Davis, Appellant Pro Se.   Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerold Lee Davis appeals the district court’s order denying a

certificate of appealability. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. Davis, Nos. CR-93-429; CA-

97-2007-8-13 (D.S.C. July 6, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2